Citation Nr: 0802782	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-00 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
narcolepsy.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
lumbosacral strain with degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
December 1976.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO) which denied the benefits 
sought on appeal.  

The veteran testified at a January 2007 Travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The issues of entitlement to service connection for 
narcolepsy and for lumbosacral strain with degenerative joint 
disease are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA audiometric testing performed in March 2006 revealed 
Level I hearing loss in the right ear and Level I hearing 
loss in the left ear.  Puretone thresholds are not 55 
decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz), or 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.

2.  The veteran does not have PTSD etiologically related to 
service.

3.  In an unappealed June 1993 rating decision, the RO denied 
service connection for narcolepsy and for a back condition.

4. Evidence received since the June 1993 rating decision 
relates to an unestablished fact necessary to substantiate a 
claim for service connection for narcolepsy.

5.  Evidence received since the June 1993 rating decision 
relates to an unestablished fact necessary to substantiate a 
claim for service connection for lumbosacral strain with 
degenerative joint disease.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1 - 4.14, 4.85 - 4.87 (2007).

2.  PTSD was not incurred in or aggravated in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  The June 1993 rating decision which denied service 
connection for narcolepsy and for a back condition is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

4.  Evidence received subsequent to the June 1993 rating 
decision pertaining to service connection for narcolepsy is 
new and material; the claim for service connection for 
narcolepsy is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2007).

5.  Evidence received subsequent to the June 1993 rating 
decision pertaining to service connection for lumbosacral 
strain with degenerative joint disease is reopened is new and 
material; the claim for service connection for lumbosacral 
strain with degenerative joint disease is reopened. 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a February 2004 letter, VA informed the veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2007); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA 
notice must include an explanation of the meaning of both 
"new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final denial.  The February 2004 
notice letter provided an explanation of the meaning of both 
"new" and "material" evidence and provided notice of the 
particular type of evidence needed to substantiate elements 
found to be insufficiently shown at the time of the June 1993 
rating decision.  

A January 2007 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In that regard, the February 2004 letter addressed the 
veteran's original application for service connection.  In 
January 2005, the RO awarded service connection for bilateral 
hearing loss and assigned a 0 percent (non-compensable) 
evaluation.  Therefore, the February 2004 letter served its 
purpose in providing VCAA notice and its application is no 
longer required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  There is no indication 
that any notice deficiency reasonably affects the outcome of 
this case.  Thus, the Board finds that any failure is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006). 

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The CAVC has held 
that staged ratings are appropriate for an increased rating 
claim as well when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, No. 05-2424, 2007 WL 4098218 (U.S. Vet. App. Nov. 
19, 2007).  The relevant temporal focus for adjudicating an 
increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  Id.  In this case, the veteran has expressed 
dissatisfaction with an initial rating of a disability that 
has just been service-connected; thus, a staged rating is for 
consideration.  

The Rating Schedule provides rating tables for the evaluation 
of hearing impairment.  Table VI assigns a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of percent speech discrimination and the puretone 
threshold average (the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. 
§ 4.85 (2007).  Table VII is used to determine the percentage 
evaluation by combining the Table VI Roman numeral 
designations for hearing impairment in each ear.  Id.  When 
evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned in audiometric 
evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing 
impairment.  When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a) (2007).  Each ear is evaluated 
separately.  Id.  When the puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation from either Table VI or Table VIA, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(b) (2007).  
That numeral is then elevated to the next higher Roman 
numeral.  Id.  Each ear is evaluated separately. Id. 

On the authorized VA audiological evaluation in November 
2004, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
10
20
35
LEFT
25
15
30
40

The average puretone threshold was 23 decibels for the right 
ear and 28 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and of 92 in the left ear.  

On the authorized VA audiological evaluation in March 2006, 
puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
10
25
30
LEFT
20
15
35
45

The average puretone threshold was 23 decibels for the right 
ear and 29 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 96 in the left ear.  The examiner stated 
that the results indicate unchanged hearing since the 
veteran's last audiogram performed in 2004.

The November 2004 and March 2006 examinations were properly 
executed in accordance with the 38 C.F.R. § 4.85(a) 
requirements for the evaluation of hearing impairment.  See 
38 C.F.R. § 4.85(a) (2007).  Application of the above 
diagnostic criteria results in a noncompensable evaluation 
for the veteran's bilateral hearing loss.  

The November 2004 VA audiometric findings, applied to Table 
VI, yield a numeric designation of I for the right ear (23 
decibel puretone threshold average, and 92 percent speech 
discrimination), and a numeric designation of I for the left 
ear (28 decibel puretone threshold average, and 92 percent 
speech discrimination).  The March 2006 VA audiometric 
findings, applied to Table VI, also yield a numeric 
designation of I for the right ear (23 decibel puretone 
threshold average, and 96 percent speech discrimination), and 
a numeric designation of I for the left ear (29 decibel 
puretone threshold average, and 96 percent speech 
discrimination).  These numeric designations, entered into 
Table VII, produce a zero percent evaluation for hearing 
impairment.  Thus, the Board finds that the veteran's 
bilateral hearing loss was properly assigned a zero percent 
evaluation.  

Puretone thresholds reported on the veteran's audiological 
examinations were not 55 decibels or more at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) or 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  Thus, 38 C.F.R. § 4.86 provisions for 
exceptional patterns of hearing impairment do not apply.  

The Board emphasizes that disability ratings are derived by a 
mechanical application of the rating schedule.  See 
Lendenmann, 3 Vet. App. 345, 349.  Here, mechanical 
application of the rating schedule to the audiometric 
findings clearly establishes a noncompensable disability 
evaluation.  

2.  PTSD

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(2007).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see 
also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) 
(2006).  The evidence necessary to establish the occurrence 
of an in-service stressor for PTSD will vary depending on 
whether or not the veteran "engaged in combat with the 
enemy." Id.

If VA determines that the veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  No further development or corroborative evidence 
is required, provided that the claimed stressor is 
"consistent with the circumstances, conditions, or hardships 
of the veteran's service." Id.  If, however, VA determines 
that the veteran did not engage in combat with the enemy or 
that the alleged stressor is not related to combat, the 
veteran's lay testimony by itself is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence to 
corroborate the veteran's testimony or statements.  See 
Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  Corroboration 
of every detail, including the veteran's personal 
participation is not required; rather the veteran only needs 
to offer independent evidence of a stressful event that is 
sufficient to imply his or her personal exposure. Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  See also Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (holding that a veteran 
need not corroborate his actual physical proximity to (or 
firsthand experience with), and personal participation in 
rocket attacks while stationed in Vietnam.) 

The veteran's personnel records and Forms DD 214 do not 
confirm that he was engaged in combat with the enemy, nor are 
his claimed stressors related to combat.  In a March 2004 lay 
statement, the veteran described an in-service stressor that 
occurred while he was being transported from Minot AFB, North 
Dakota to the Delta Missile site in Max, North Dakota.  The 
veteran stated that they were about 100 feet above the 
landing pad when they crashed.  He reported that no one was 
injured from this crash.  He reported that he had flashbacks 
whenever he heard helicopters.  

Evidence of record, to include service medical records and 
service personnel records, do not corroborate the occurrence 
of the veteran's claimed stressor.  Further, the veteran does 
not have a confirmed diagnosis of PTSD which conforms to the 
DSM-IV criteria as required by 38 C.F.R. § 4.125(a).  The 
veteran has not submitted or identified any medical evidence 
pertaining to current psychiatric treatment.  During the 
January 2007 Board hearing, the veteran indicated that he had 
not been diagnosed with PTSD and that he was not receiving 
treatment for PTSD.  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 
1328 (1997).  There is no current medical evidence which 
reflects a diagnosis of PTSD and no medical evidence links 
any reported psychiatric symptomatology to any in-service 
event.  Therefore, the Board finds that the record does not 
demonstrate that the veteran has PTSD etiologically related 
to service.

3.  New and Material Evidence

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a) (2007).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If the Board determines that the evidence submitted 
is new and material, it must reopen the case and evaluate the 
appellant's claim in light of all the evidence.  Justus v. 
Principi, 3 Vet. App. at 512.

The RO previously considered and denied the veteran's claims 
for service connection for narcolepsy and for a low back 
condition in April 1977, May 1987 and June 1993 rating 
decisions.  In April 1977, the RO found that lumbar strain 
and narcolepsy were not shown on the veteran's last VA 
examination.  In May 1987, the RO denied service connection 
for narcolepsy and lumbosacral strain with degenerative joint 
disease because both conditions occurred prior to service and 
were not aggravated therein.  The last final, unappealed 
rating decision was in June 1993.  The RO found that 
additional medical evidence submitted by the veteran was 
duplicative of records already considered by the previous 
rating decision.  

Evidence received subsequent to the June 1993 RO denial 
includes private treatment reports from Dr. J.B.P., Dr. B.A. 
and from Dr. J.M.F., copies from the veteran's service 
medical records, and January 2007 Board hearing transcript.  
Private treatment records from Dr. J.B.P., Dr. B.A., and Dr. 
J.M.F., and a Board hearing transcript are new in that this 
evidence has not been previously submitted.  

Private treatment reports from Dr. J.M.F. show that the 
veteran was treated at the Center for Sleep Medicine with a 
diagnosis of narcolepsy from 1999 to 2005.  During a January 
2007 Board hearing, the veteran reported that he first 
started having episodes where he would doze off in service 
around 1959.  He stated that he did not inquire about 
treatment until around 1970 or 1971.   He reported that he 
was treated with Ritalin for drowsiness in service.  He 
reported that he was first evaluated for narcolepsy in 1973, 
in Oakland, California while he was in service.  The veteran 
stated that it was the first time he had heard the word 
"narcolepsy".  

An October 1986 treatment report shows that the veteran was 
seen by Dr. B.A. with a diagnosis of lumbosacral 
sprain/strain complicated by iliopsoas spasm starting in 
November 1983.  Dr. B.A. stated that the veteran was treated 
for low back pain associated with degeneration of the 5th 
lumbar disc and that it appeared that the veteran would 
suffer this condition for the rest of his life.  An October 
2001 note from Dr. J.B.P. reflects mild degenerative changes 
in the lumbar spine.  During his January 2007 hearing, the 
veteran indicated that he also received treatment at the VA 
medical center in Philadelphia for back problems after his 
separation from service.   

The Board notes that service medical records, previously of 
record, reflect complaints of recurring back pain and 
drowsiness of unknown etiology.  The veteran had a 
provisional diagnosis of narcolepsy in 1973 and was treated 
with Ritalin.  A March 1977 VA examination, previously of 
record, diagnosed the veteran with a history of recurring 
low-back pain and narcolepsy, with no abnormal clinical 
neurological findings at that time.  The Board finds that the 
new evidence, when considered with this previous evidence of 
record, raises a reasonable possibility of substantiating the 
veteran's claims.  

Accordingly, the Board finds that the veteran has submitted 
new and material evidence sufficient to reopen a claim of 
entitlement to service connection for narcolepsy and for 
lumbosacral strain with degenerative joint disease.  However, 
as explained in the REMAND below, further development is 
necessary before the Board can address the merits of the 
veteran's claims.



C.  Conclusion

The preponderance of the evidence is against finding that the 
veteran's bilateral hearing loss warrants a higher rating 
evaluation.  The veteran does not have a current diagnosis of 
PTSD and the record provides no competent evidence that PTSD 
was incurred or aggravated in service.  Therefore, the Board 
concludes the preponderance of the evidence is against 
finding that the veteran has PTSD etiologically related to 
active service.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise 
grant the veteran's claims.

The veteran has submitted new and material evidence 
sufficient to reopen claims of entitlement to service 
connection for narcolepsy and for lumbosacral strain with 
degenerative joint disease.


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.

Service connection for PTSD is denied.

The claim of entitlement to service connection for narcolepsy 
is reopened, and to this extent only, the appeal is granted.

The claim of entitlement to service connection for 
lumbosacral strain with degenerative joint disease is 
reopened, and to this extent only, the appeal is granted.






REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  

During the veteran's January 2007 Board hearing, he indicated 
that he received treatment at the VA Medical Center in 
Philadelphia for narcolepsy and for a low back disability.  
The RO should obtain any outstanding VA medical records and 
associate them with the claims file.  See 38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable 
error.")

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim. 38 C.F.R. § 3.159(c)(4)(i) (2007).

Service medical records show that the veteran was seen with 
complaints of drowsiness in service with a provisional 
diagnosis of narcolepsy in 1973; he was treated with Ritalin.  
The veteran was also seen for complaints of low back pain in 
service.  The veteran was afforded VA examination in March 
1977 shortly after his December 1976 separation from service.  
At that time, the veteran was diagnosed with a history of 
recurring low back pain and narcolepsy, with no abnormal 
clinical neurological findings.  X-rays and examination did 
not reflect a diagnosed orthopedic condition of the low back 
at that time.  The examiner did not provide an opinion as to 
the etiology of the veteran's narcolepsy or low back pain.  
December 1983 treatment report from Dr. B.M.D. show that the 
veteran was seen for a lower back condition which was chronic 
for approximately 20 years.  The veteran has since submitted 
medical evidence showing current treatment for narcolepsy and 
for a low back disability.  In light of the forgoing, the 
Board finds that a VA examination is necessary to determine 
if the veteran's currently diagnosed narcolepsy and low back 
disability were incurred or aggravated in service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding 
treatment records from the VA Medical 
Center in Philadelphia pertaining to 
treatment for narcolepsy and a low back 
disability and should associate them with 
the claims file.  If the search for such 
records has negative results, the RO should 
notify the veteran and place a statement to 
that effect in the veteran's claims file.

2.  The RO should refer the case to a VA 
examiner(s) within the appropriate 
specialty.  The examiner should review the 
entire claims folder prior to examination.  
The examiner should state whether it is at 
least as likely as not that narcolepsy was 
incurred in or aggravated in service.  The 
examiner should identify any current low 
back disabilities and state whether it is 
at least as likely as not that any such 
disability was incurred in or aggravated 
in service.  

As to each disability, if the examiner 
determines that the evidence of record 
indicates that either the back disability 
or the narcolepsy preexisted service, the 
examiner should provide the basis for that 
opinion.  The examiner should also 
indicate, as to each disorder determined 
to have preexisted service, whether there 
was an increase in disability in service, 
and if so, whether such increase was due 
to the natural progress of the disease.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it. 

The examiner should provide a complete 
rationale for his or her opinion with 
references to the evidence of record, to 
include findings noted in the veteran's 
service medical records.

3.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefits sought are not granted, 
the RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give the 
veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


